NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 13a1000n.06

                                          No. 13-3349

                          UNITED STATES COURT OF APPEALS
                                                                                      FILED
                                                                                Nov 25, 2013
                               FOR THE SIXTH CIRCUIT
                                                                            DEBORAH S. HUNT, Clerk
ANTONIO LEDERA-CABANAS,                            )
                                                   )
       Petitioner,                                 )
                                                   )       ON PETITION FOR REVIEW
v.                                                 )       FROM THE UNITED STATES
                                                   )       BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,             )       APPEALS
                                                   )
       Respondent.                                 )
                                                   )



       BEFORE: MOORE and GRIFFIN, Circuit Judges; KORMAN, District Judge.*


       PER CURIAM. Antonio Ledera-Cabanas petitions for review of an order of the Board of

Immigration Appeals (BIA) that affirmed an immigration judge’s (IJ) denial of his motion to

suppress certain evidence.

       Ledera-Cabanas is a native and citizen of Mexico. He entered the United States in 1999.

In 2009, the Department of Homeland Security initiated removal proceedings against him. Ledera-

Cabanas moved to suppress evidence of his alienage on several grounds, including violations of the

Fourth and Fifth Amendments and regulatory violations. The IJ denied the motion without a

hearing, and the BIA affirmed the IJ’s decision.




       *
      The Honorable Edward R. Korman, United States District Judge for the Eastern District of
New York, sitting by designation.
No. 13-3349
Ledera-Cabanas v. Holder

       On appeal, Ledera-Cabanas argues that he was improperly denied a suppression hearing for

the following reasons: (1) he made a prima facie showing that officers of the Metro Nashville Police

Department violated his Fourth Amendment rights by beating him during his arrest; (2) the

statements concerning his alienage in the I-213 form were unreliable and coerced; and (3) the

arresting officer took his statement, in violation of 8 C.F.R. § 287.3.

       Where, as here, the BIA does not summarily affirm or adopt the IJ’s reasoning and provides

an explanation for its decision, we review the BIA’s decision as the final agency determination. Ilic-

Lee v. Mukasey, 507 F.3d 1044, 1047 (6th Cir. 2007). We review legal conclusions de novo and

factual findings for substantial evidence. Khozhaynova v. Holder, 641 F.3d 187, 191 (6th Cir.

2011). Under the substantial evidence standard, administrative findings of fact are conclusive unless

any reasonable adjudicator would be compelled to conclude to the contrary. Id.

       The BIA properly affirmed the IJ’s determination that Ledera-Cabanas failed to make a

prima facie case for suppression based on a Fourth Amendment violation, see Matter of Barcenas,

19 I. & N. Dec. 609, 611 (BIA 1988), because Ledera-Cabanas’s statements concerning his alienage

were sufficiently attenuated from the allegedly improper arrest such that any taint had dissipated.

See United States v. Gross, 662 F.3d 393, 401 (6th Cir. 2011). The statements were made nearly

two weeks after Ledera-Cabanas’s arrest, and he was interviewed by a deputy of the Davidson

County Sheriff’s Office who was not involved in his arrest, rather than by a member of the Metro

Nashville Police Department.

       The BIA also properly affirmed the IJ’s rejection of Ledera-Cabanas’s remaining claims.

Ledera-Cabanas’s statements concerning his alienage were not rendered unreliable by the conclusion

                                                 -2-
No. 13-3349
Ledera-Cabanas v. Holder

in the I-213 form that he was in “good health,” and his affidavit failed to set forth facts

demonstrating that his statements were coerced.        See Barcenas, 19 I. & N. Dec. at 611.

Additionally, despite Ledera-Cabanas’s argument to the contrary, the officer who took his statement

was not involved in his arrest.

       Finally, in any case, suppressing Ledera-Cabanas’s statements would not have affected the

outcome of his proceedings, given that the government presented admissible Border Patrol records

from 1999 establishing Ledera-Cabanas’s alienage. See INS v. Lopez-Mendoza, 468 U.S. 1032,

1043 (1984).

       Accordingly, we deny the petition for review.




                                                -3-